DETAILED ACTION


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 10-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman US PG-Pub 2014/0364171 in view of Yan “Gyrophone: Recognizing Speech from Gyroscope Signals”.

Regarding claim 1, Heiman teaches a transducer (Fig. 8-805) that directly senses free-field vibrations where free-field vibrations include that which resembles or arise from the voice of the user, and said transducer is a non-acoustic sensor including an accelerometer, or shock sensor, or gyroscope, or vibration microphone, or vibration sensor (Fig. 8 & [0064]: vibration detector-805 will detect users voice, which is free-field vibrations). 
Heiman failed to teach transducer senses free-field acoustical sounds.
However, Yan teaches senses free-field acoustical sounds (Title & Fig. 5: Recognizing speech from Gyroscope signals, which is using internal Gyroscope to capture user speech free-field acoustical sounds).
Heiman and Yan are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using non-acoustical sensor is an alternate equivalent way to capture acoustical sounds.

Regarding claim 19, Heiman teaches comprising at least an acoustic microphone placed close to the mouth of said user and having an acoustical input port arranged to be orientated to where said transducer is sensitive to said vibrations or movement, or towards the surface of said mouth (Fig. 8: microphone-810 which can be located at different locations and transducer-805 been used to gather vibration of user).  

Claim 3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman US PG-Pub 2014/0364171 in combination with Yan “Gyrophone: Recognizing Speech from Gyroscope Signals” in view of Klein US PG-Pub 2013/0279734.

Regarding claim 3, the combination teaches where said transducer is at least a single-axis transducer (Heiman, Fig. 8-805: transducer having at least single axis).
The combination failed to teach transducer may be oriented in any direction, including in a direction where it is most sensitive to said vibrations or movements.  
However, Klein teaches transducer may be oriented in different direction, including in a direction where it is most sensitive to said vibrations or movements (Fig. 3 & Fig. 5 & [0059]: transducer being able to be orientated in different orientation).  
The combination and Klein are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because being able to place a transducer in different orientation give more options on how to place the transducer in a device.
While, Klein failed to explicitly teach the transducer oriented in any direction. However, any transducer device to can be place in any direction, but it will not work as well and it will make the designed of the overall product perform worst at certain direction relative to other orientation. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 5, Klein teaches where said transducer having a front-surface and a back-surface, and is adapted to be more sensitive to vibrations on or movements around said front-surface than in said back-surface, or in one direction than other directions (Fig. 6 & [0066]: having top venting where the front-surface-15 is more sensitive than the back surface (surface opposite the membrane-15)). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a microphone/transducer has a membrane which will be more sensitive in one direction relative to other directions.

Regarding claim 6, Klein teaches transducer is placed in an enclosure, said enclosure has a front-wall (Fig. 6: the basket-1 which gasket-16 is between the basket-1 and platform-3) with an inner-front-surface (Fig. 6: the rest of the basket-1 that goes down to cover the front surface-15), and said front-surface touches or adhered to said inner-front-surface (Fig 6: front-surface-15 is touching the rest of the basket-1 that goes down to cover the front surface-15) . Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having an enclosure to hold the transducer helps to get it attach to surfaces.

Regarding claim 7, Klein teaches where said enclosure further has a back-wall, and a gap exists between said back-surface and said back-wall (Fig. 8: the transducer compost of membrane-15 has a back-surface with a gap of the back-wall being pointed by the label 2). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because is an inventor choice to select how to create an enclosure and to minimized size or not by having gaps.

Regarding claim 8, Klein teaches enclosure is adapted such that for a given vibration or movement, said transducer is more sensitive to vibrations on or movement around said front-wall than said back-wall (Fig. 6 & [0066]: having top venting where the front-surface-15 is more sensitive than the back surface (surface opposite the membrane-15)). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a microphone/transducer has a membrane which will be more sensitive in one direction relative to other directions.

Claim 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman US PG-Pub 2014/0364171 in combination with Yan “Gyrophone: Recognizing Speech from Gyroscope Signals” in view of Ryan US PG-Pub 2012/0039499.

	Regarding claim 13, The combination teaches a transducer (Heiman, Fig. 8-805).
	The combination failed to teach a second transducer, where said transducer and said second transducer each having a front-surface, said transducer is arranged such that its said front-surface is oriented to sense vibrations resembling or arising from said voice, and said second transducer is arranged such that its said front-surface is oriented in a direction different from that of said front-surface of said transducer, including one or more of the following orientations: (i) opposite to the orientation of said front-surface of said transducer, (ii) away from the mouth of said user, or (iii) approximately perpendicular or perpendicular to the orientation of said front- surface of said transducer.  
However, Ryan teaches a second transducer, where said transducer and said second transducer each having a front-surface, said transducer is arranged such that its said front-surface is oriented to sense vibrations resembling or arising from said voice, and said second transducer is arranged such that its said front-surface is oriented in a direction different from that of said front-surface of said transducer, including one or more of the following orientations: (i) opposite to the orientation of said front-surface of said transducer, (ii) away from the mouth of said user, or (iii) approximately perpendicular or perpendicular to the orientation of said front- surface of said transducer (Fig. 6 & [0027]: having two transducer-310, 320 that have a front-surface (the front of area of the port with membrane) and are pointing in opposite direction).
The combination and Ryan are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having transducer in opposite direction can be used to increase SNR.

Regarding claim 22, Ryan teaches where at least two transducers are arranged or oriented to sense different levels of voice and noise ([0024]: the two transducer been at different locations and being non-parallel and non-linear, which will cause different levels of voice and noise sensing). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having different sensing level will still provide better SNR than just using one microphone.

Claim 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman US PG-Pub 2014/0364171 in combination with Yan “Gyrophone: Recognizing Speech from Gyroscope Signals” in view of Reining US PG-Pub 2009/0190776.

	Regarding claim 14, The combination teaches a transducer (Heiman, Fig. 8-805).
	The combination failed to teach having a multiplicity of transducers, where said transducer and each of said multiplicity of transducers having a front-surface, and said transducer and every transducer in said multiplicity of transducers are arranged such that said front-surface of any transducer is oriented in a direction different from said front-surface of every other said transducer.  
	However, Reining teaches having a multiplicity of transducers, where said transducer and each of said multiplicity of transducers having a front-surface, and said transducer and every transducer in said multiplicity of transducers are arranged such that said front-surface of any transducer is oriented in a direction different from said front-surface of every other said transducer (Fig. 5 & Fig. 9 & [0036]: having multiple transducer which have a front surface where sound will coming in through ports-102,122,332).
	The combination and Reining are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having multiple transducer together helps improve coincidence as reining teaches on [0036].

	Regarding claim 18, Reining teaches where every transducer having a back-surface, and for at least one transducer, it is more sensitive to vibrations on its said front-surface than on its said back-surface, or movement near its said front-surface than near its said back-surface.  (Fig. 5 & Fig. 9 & [0036]: having multiple transducer which have a front surface where sound will be coming in through ports-102,122,332). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having multiple transducer together helps improve coincidence and the opening is where it is more sensitive as reining teaches on [0036].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman US PG-Pub 2014/0364171 in combination with Yan “Gyrophone: Recognizing Speech from Gyroscope Signals” in view of Tagawa US PG-Pub 2009/0129620.

	Regarding claim 15, The combination teaches a transducer (Heiman, Fig. 8-805).
	The combination failed to teach a second transducer, where both said transducer and said second transducer are oriented to be sensitive to said vibrations or movements, and said second transducer is arranged to be placed further away from the mouth of said user than said transducer 
However, Tagawa teaches a second microphone, where both said microphone and said second microphone are oriented to be sensitive to said vibrations or movements, and said second microphone is arranged to be placed further away from the mouth of said user than said microphone (Fig. 4A & Fig. 4B: having two microphones which one will be closer to the user mouth, but both are sensitive). 
The combination and Tagawa are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having two transducers allows for determining vibration directions. While Tagawa does not explicitly teach a transducer. However, it is teaching a microphone that captures vibration which is a type of transducer. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman US PG-Pub 2014/0364171 in combination with Yan “Gyrophone: Recognizing Speech from Gyroscope Signals”  in view of Opitz US PG-Pub 2004/0165735.

Regarding claim 16, The combination teaches a transducer (Heiman, Fig. 8-805).
	The combination failed to teach only a second transducer, or second and third transducers, or second and third and fourth transducers, where said transducer is oriented to be sensitive to said vibrations or movements, and in the case of said only second transducer, said only second transducer is oriented to be approximately perpendicular or perpendicular to said transducer, in the case of the said second and third transducers, said second and third transducers are oriented such that they are approximately perpendicular or perpendicular to said transducer and to each other, and in the case of second, third and fourth transducers, said second is arranged to be oriented in the same direction as said transducer but placed further away from the mouth of said user, and said second and third transducers are oriented such that they are approximately perpendicular or perpendicular to said transducer and to each other.  
	However, Opitz teaches only a second transducer, or second and third transducers, or second and third and fourth transducers, where said transducer is oriented to be sensitive to said vibrations or movements, and in the case of said only second transducer, said only second transducer is oriented to be approximately perpendicular or perpendicular to said transducer, in the case of the said second and third transducers, said second and third transducers are oriented such that they are approximately perpendicular or perpendicular to said transducer and to each other, and in the case of second, third and fourth transducers, said second is arranged to be oriented in the same direction as said transducer but placed further away from the mouth of said user, and said second and third transducers are oriented such that they are approximately perpendicular or perpendicular to said transducer and to each other (Fig. 2 & [0018]: having 4 microphone align in a row to capture sound in which microphone 1 is closes to the sound and microphone 4 is more far away).
	The combination and Optiz are analogous art because they are both in the same field of endeavor, namely audio device Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having multiple transducer together helps improve sound capturing.

Claim 20-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman US PG-Pub 2014/0364171 in combination with Yan “Gyrophone: Recognizing Speech from Gyroscope Signals” in view of Park US PG-Pub 2016/0295328.

Regarding claim 20, The combination teaches comprising a second acoustic microphone having an acoustical input port, where said second acoustic microphone is arranged to be placed further from said mouth than said at least acoustic microphone (Heiman, Fig. 8: microphone-810 some will be close to users mouth and other will not).
The combination failed to teach acoustic input port of second acoustic microphone is orientated in a direction approximate opposite or opposite to said acoustic input port of said at least acoustic microphone.  
However, Park teaches acoustic input port of second acoustic microphone is orientated in a direction approximate opposite or opposite to said acoustic input port of said at least acoustic microphone (Fig. 9: the ports-973a,973b are opposite each other).
The combination and Park are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an alternate equivalent way to place microphone for capturing audio sound.

	Regarding claim 21, The combination teaches further comprising a multiplicity of acoustic microphones, where each acoustic microphone having an acoustical input port, one acoustic microphone is placed close to said user's mouth with its acoustic port oriented to point to or approximately to the mouth of said user, and the remaining acoustic microphones of said multiplicity of acoustic microphones are arranged as follows: (i) another acoustic microphone is placed either (a)further away than said one acoustic microphone from said user's mouth (Heiman, Fig. 8: microphone-810 some will be close to users mouth and other will not).
	The combination failed to teach said acoustic port oriented to point approximately opposite or opposite to that of said acoustic port of said one acoustic microphone.
However, Park teaches said acoustic port oriented to point approximately opposite or opposite to that of said acoustic port of said one acoustic microphone (Fig. 9: the ports-973a,973b are opposite each other).
The combination and Park are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an alternate equivalent way to place microphone for capturing audio sound.

	Regarding claim 24, The combination teaches where said another acoustic microphone is arranged or oriented such that its arrangement or orientation is the same as said acoustic microphone or said first acoustic microphone, respectively (Heiman, Fig. 8-810 different microphones arranged the same).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman US PG-Pub 2014/0364171 in combination with Yan “Gyrophone: Recognizing Speech from Gyroscope Signals” in view of Remington US Pat 7,970,148.

	Regarding claim 31, the combination teaches a transducer apparatus according to claim 1, wherein the non-acoustic sensor having a front-surface and a back-surface (Heiman, Fig. 1-805 & Yan: Fig. 1a).
The combination failed to teach reduce noise by one or more of placing or adhering a backing to the back surface of the non-acoustic sensor or at least partially encapsulating the non-acoustic sensor in an enclosure.
However, Remington teaches reduce noise by one or more of placing or adhering a backing to the back surface of the non-acoustic sensor or at least partially encapsulating the non-acoustic sensor in an enclosure (Fig. 3: the accelerometer-24 is partially encapsulated by the casing around it forming a U, which has inside shell-30, all will help reduce noise.
The combination and Remington are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because encapsulating a device will reduce it’s audio and vibration capture ability, specially from the direction it is being cover.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654